DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0229646 to BYUN et al. (“BYUN”).
Regarding claims 1-20, BYUN discloses a combination washer/dryer machine comprising: 
a cabinet (housing 10);
a tub (tub 30) positioned in the cabinet; 
a drum (drum 40) rotatably positioned in the tub; and 
a heater (heater 61) secured to the tub, the heater including a duct (duct 100) for providing heated air from the heater, the duct coupled with the tub for supplying heated air to the drum (see, e.g., ¶ [0033]-[0034]),
wherein the duct is secured to the tub (see, e.g., ¶ [0034]),
wherein the tub includes at least one opening to receive heated air from the duct (note connection of duct 100 and tub 30 at inlet 31 in Fig. 1),
wherein the drum includes apertures in its end portion providing at least 50cm2 of open area of the area of the end portion (inherent/implicit to a conventional washing machine; note the drum of BYUN includes numerous openings 41 and drum opening (at door 21) at the drum front end for allowing hot air to pass into the drum, as well as clothes to pass into the drum, said inlets/opening manifestly sized to at least 50 cm2),
wherein the heater includes a metal housing to secure the heater with the tub (see duct materials of steel and aluminum at ¶ [0035]),
wherein the heater duct is metal (see above metals at ¶ [0035]),
wherein the heater duct is an independent part separate from the heater (see, e.g., Fig. 1 showing the heater and duct as independent and separate parts),
a door (21) enabling access into the cabinet;
controls for operating the washer/dryer machine (inherent/implicit in an automatic washing machine in order to operate the electrical and water supply/drain components); 
a washing circuit (inherent/implicit in a “washing machine” as disclosed in BYUN); 
a drying system (see duct and heater configuration above, along with condensation duct 300). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN.
Examiner’s primary position is that BYUN anticipates claims 1-20 above, including the drum openings at an end portion of the drum being at least 50cm2 of open area, which includes perforations 41 and the sizeable drum opening at door 21).  Even if, arguendo, one were to construe the openings of the drum in BYUN as not being such sufficient size, it would have been prima facie obvious to increase the size openings to achieve a desirable opening for passage therethrough, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV) regarding Obviousness and Changes in Size.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN in view of US 2019/0338455 to GARNEK et al. (“GARNEK”).
Examiner’s primary position is that BYUN anticipates claims 1-20 above, including inherently/implicitly teaching washer/dryer controls and a washing circuit by way of the disclosure of both washing and drying clothes in the washing machine of BYUN.  Even if, arguendo, one were to construe BYUN as not teaching such features, controllers for washing/drying clothes, along with a washing circuit for washing clothes, is old and known in the art.  For instance, GARNEK teaches a combination washer and drying using a controller 96 for operable control of a washing circuit and drying system (see GARNEK at Figs. 1-2 and ¶ [0035]-[0036]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the washing and dryer combination of BYUN with a controller to control operations of a washing circuit and drying system, as taught in GARNEK, to yield the same and predictable results of automatic washing and drying of laundry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711